Citation Nr: 1104643	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  07-18 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable initial disability rating for 
service-connected acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Esquire


ATTORNEY FOR THE BOARD

James Alsup, Counsel




INTRODUCTION

The Veteran served on active duty from April 1977 to January 
1983.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.

The Veteran's claim for entitlement to service connection for an 
acquired psychiatric disorder aggravated by service-connected 
tinnitus and hearing loss was granted in an April 2006 Board 
decision.  In the September 2006 rating decision, the RO 
evaluated the acquired psychiatric disability as noncompensable 
effective June 21, 1994, the date the Veteran's original claim 
for service connection was received by VA.  The Veteran disagreed 
with the evaluation and appealed seeking a higher disability 
rating.

In a March 2009 decision, the Board remanded the Veteran's claim 
for further procedural development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reasons for remand

The Veteran's VA claims folder is voluminous.  His service-
connected acquired psychiatric disability has been associated 
with a long history of in-patient treatment for alcohol 
dependence, but it also includes numerous secondary psychiatric 
diagnoses including bipolar disorder, schizophrenia, major 
depressive disorder and personality disorders.  The RO has 
evaluated the Veteran's service-connected acquired psychiatric 
disability as noncompensable because it is attributable to his 
willful conduct of alcohol abuse, conduct for which VA 
compensation cannot be paid.

The Board has thoroughly reviewed the Veteran's claims folder.  
The review compels the conclusion that the medical evidence is 
such that the Board cannot distinguish between psychiatric 
symptoms attributable to an acquired psychiatric disorder and 
symptoms attributable to alcohol dependence.  Indeed, the January 
2007 VA examiner concluded that until the Veteran maintains 
sobriety, "it is impossible to determine if there is another 
Axis I psychiatric diagnosis.  The examiner reported the Axis I 
diagnosis as alcohol dependence.

The Board reluctantly remands the claim for another examination 
to allow an examiner, to the extent practicable, to describe 
symptoms attributable to the Veteran's diagnosed psychiatric 
disorders and distinguish those symptoms from symptoms, if any, 
attributable solely to the Veteran's alcohol dependence.  The 
Board notes that where the medical evidence of record has not 
specifically indicated which symptoms are attributable to 
nonservice-connected disabilities and which symptoms are 
attributable to a service-connected disability, the psychiatric 
signs and symptoms must be attributed to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).

In addition, VBA should inform the Veteran in writing of the 
consequences of failing to appear at the upcoming psychiatric 
examination and not to appear at the examination under the 
influence of alcohol.  If the examining psychiatrist determines 
that the Veteran is under the influence of alcohol, that fact 
should be documented and supported, if possible, by medical 
evidence.

Accordingly, the case is REMANDED for the following action:

1.  VBA shall inform the Veteran in writing 
of a specific date, place and time for a 
psychiatric evaluation to be provided by VA 
and inform him of the consequences of not 
appearing for the appointed examination.  VBA 
shall also inform the Veteran in writing to 
appear at the examination not under the 
influence of alcohol.

2.  VBA shall provide the Veteran with an 
examination by a VA psychiatrist who shall 
review the Veteran's VA claims folder prior 
to the examination.  The examiner shall 
examine the Veteran and, to the extent 
practicable, describe the psychiatric 
symptoms manifested by the Veteran that are 
attributable to an acquired psychiatric 
disorder and distinguish those symptoms from 
symptoms, if any, that are solely 
attributable to alcohol dependence.  

Any diagnostic tests or consults deemed 
necessary by the examiner shall be 
accomplished.  If the examiner determines 
that the Veteran has attended the examination 
while under the influence of alcohol, the 
examiner shall state the reasons why that 
determination has been made.  

If the examiner is unable to provide the 
requested opinion, the examiner shall state 
the reasons why it cannot be provided.  The 
examiner's written narrative report shall be 
associated with the Veteran's VA claims 
folder.

3.  After completion of the foregoing and any 
other development deemed necessary, VBA shall 
readjudicate the Veteran's claim for a 
compensable initial disability rating for 
service-connected acquired psychiatric 
disability.  If the benefit sought on appeal 
remains denied, VBA should provide the 
Veteran and his attorney with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


